Case 1:20-cv-00891-EK-SJB Document 26 Filed 12/23/20 Page 1 of 1 PageID #: 110




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NEW YORK

 ERICK DIAZ CRUZ,

                             Plaintiff,        NOTICE OF MOTION

                 -against-                     20 CV 891 (EK) (SJB)
 HENRY V. SANTANA, Officer of
 U.S. Immigration and Customs
 Enforcement,

                             Defendant.

       PLEASE TAKE NOTICE that upon the annexed Memorandum of Law and
upon all the prior pleadings and proceedings herein, plaintiff, by and through his
attorneys, hereby respectfully moves this Honorable Court for an order amending the
Rule 16 Scheduling Order dated December 11, 2020 to set April 20, 2021 as the
deadline for plaintiff to amend the complaint and granting such other relief as the Court
deems just and proper.

    PLEASE TAKE FURTHER NOTICE that, pursuant to Loc. Civ. R. 6.1(b),
memoranda in opposition, if any, shall be served by January 6, 2021.

Dated:       Briarcliff Manor, New York
             December 23, 2020
                                      ELEFTERAKIS, ELEFTERAKIS & PANEK

                                          ________________________
                                          Gabriel P. Harvis
                                          80 Pine Street, 38th Floor
                                          New York, New York 10005
                                          (212) 532-1116

                                          Attorneys for Plaintiff
To:   Defense Counsel (by ECF)
